Case 6:17-bk-19513-MW      Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54           Desc
                            Main Document    Page 1 of 13


  1 James E. Till (State Bar No. 200464)
    BOSLEY TILL LLP
  2 120 Newport Center Drive
    Newport Beach, CA 92660
  3 Telephone: (949) 999-2862
  4 E-Mail: jtill@btntlaw.com

  5
    Counsel for Reorganized Debtor,
  6 Terry Lee Fleming, Sr.
  7
  8                          UNITED STATES BANKRUPTCY COURT

  9             CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION

 10
      In re                                       Case No.: 6:17-bk-19513-MW
 11
      TERRY LEE FLEMING, SR.,                     Chapter 11
 12
 13            Debtor and Debtor-in-Possession.   SECOND AND FINAL APPLICATION
                                                  OF BOSLEY TILL LLP, COUNSEL TO
 14                                               CHAPTER 11 DEBTOR AND DEBTOR-
                                                  IN-POSSESSION, FOR
 15                                               COMPENSATION; MEMORANDUM OF
                                                  POINTS AND AUTHORITIES
 16
                                                  Hearing Date and Time:
 17                                               Date: August 20, 2019
                                                  Time: 2:00 p.m.
 18                                               Place: Video Hearing Room 225
                                                          3420 Twelfth Street
 19
                                                          Riverside, California 92501
 20
                                                  Or      Courtroom 6C
 21                                                       411 W. Fourth Street
                                                          Santa Ana, CA 90701
 22
 23
 24
 25
 26
 27
 28
                                                                                 SECOND AND FINAL
                                                                     APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW        Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54          Desc
                              Main Document    Page 2 of 13


  1             SUMMARY OF FEES AND COSTS REQUESTED BY APPLICANT
  2
        Application Period                                             9/1/18 – 7/9/19
  3
        Total Hours Billed                                        634.1 (of which 47 hours were
  4                                                          voluntarily written-off)
  5     Total Fees Billed                                        $290,557.25 (after deduction of
  6                                                               $27,785.00 in written-off fees)

  7     Total Costs Billed                                                 $26,959.99

  8     Total Request                                                     $317,517.24
  9     Blended Hourly Rate                                                    $458.22
 10     Amount Received During Application Period                                 $0
 11
        Total Amount Outstanding                                          $317,517.24
 12
        Total Amount Authorized and Paid Pursuant to First                $367,480.99
 13     Interim Application and Order Thereon

 14     Retainer balance                                                          $0.00
 15     Date of Entry of Employment Order                     February 8, 2018 (Docket No. 79)
 16
        Employment Effective Date                                    November 15, 2017
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                                                                  SECOND AND FINAL
 28                                                -1-                APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW         Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54                   Desc
                               Main Document    Page 3 of 13


  1 TO THE HONORABLE MARK S. WALLACE, UNITED STATES BANKRUPTCY
  2 JUDGE, AND THE OFFICE OF THE UNITED STATES TRUSTEE:

  3          Pursuant to the provisions of 11 U.S.C. § 330, Bosley Till LLP (“Applicant”), counsel
  4 for Reorganized Debtor, Terry Lee Fleming, Sr. (“Debtor” or “Reorganized Debtor”), hereby

  5 respectfully applies to this Court for its second and final award of fees for professional services
  6 rendered on behalf of Debtor.
  7          By this Application, Applicant seeks an order of this Court awarding compensation for
  8 professional services rendered to Debtor for the time period from September 1, 2018 through
  9 and including July 9, 2019, the Plan’s Effective Date (the “Application Period”). Applicant is
 10 requesting fees for services rendered and reimbursement of costs during the Application Period
 11 in the total amount of $317,517.24.
 12          In support of this Application, Applicant represents as follows:
 13          In 2003, and with the intent to supplement his retirement, Mr. Fleming invested
 14 approximately $750,000 in a real estate project called Vista Del Lago in Lake Havasu, California,
 15 involving an entity by the name of Havasu Lakeshore Investments, LLC (“HLI”). Six years later,
 16 what was intended to supplement his retirement, began to become a nightmare. In 2009, Vista Del
 17 Lago was headed toward bankruptcy, and it was anticipated that the equity investors, which
 18 included Mr. Fleming, would lose their investments. Through what can only now be seen as a
 19 series of bad choices, as is often the case with hindsight, Mr. Fleming essentially saved the
 20 project, including purportedly releasing one of the guarantors, Mr. Peloquin, who now controls
 21 HLI. In an ironic series of events that followed Mr. Fleming’s purported release of Mr. Peloquin
 22 and his affiliates in connection with their multi-million liabilities and/or personal guaranties, and
 23 in the vein of “no good deed goes unpunished,” Mr. Fleming has been embroiled ever since in a
 24 number of legal proceedings involving numerous parties, including an approximately $5.1 million
 25 judgment against Mr. Fleming personally by HLI. It is these numerous legal proceedings, as well
 26 as the judgment of HLI and its onslaught of collection efforts, that forced Mr. Fleming to seek
 27
                                                                                            SECOND AND FINAL
 28                                                     -2-                     APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW        Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54               Desc
                              Main Document    Page 4 of 13


  1 relief under chapter 11. Debtor filed a Plan of Reorganization (a Second Amended Plan) in order
  2 to restructure and repay his obligations to Creditors. On April 25 and 26, 2019, the Court held

  3 hearings on confirmation of the Second Amended Plan, after which the Court confirmed Debtor’s
  4 Plan. The Order Confirming Debtor’s Second Amended Plan was entered on June 24, 2019.

  5          On December 18, 2017, this Court entered its order authorizing Applicant’s
  6 employment as reorganization counsel to Debtor (the “Employment Order”), effective
  7 November 15, 2017.
  8          Applicant continually performed those legal services necessary to represent Debtor in
  9 this chapter 11 case.
 10          WHEREFORE, Applicant requests that this Court enter an order as follows:
 11          1.     Awarding to Applicant compensation for the Application Period, on an final basis,
 12 in the amount of $317,517.24 which consists of compensation for professional services rendered
 13 and reimbursement of expenses during the Application Period;
 14          2.     Directing Debtor to pay to Applicant the outstanding balance of fees owed to
 15 Applicant for the Application Period in the amount of $317,517.24;
 16          3.     Approving on a final basis the fees and expenses previously approved by the Court
 17 in Applicant’s first interim fee application; and
 18          4.     Granting to Applicant such other and further relief as the Court may deem just and
 19 proper under the circumstances of this case.
 20 DATED: July 30, 2019                           BOSLEY TILL LLP
 21
 22                                                By: /s/ James E. Till
                                                          James E. Till
 23
                                                   Counsel for Reorganized Debtor,
 24                                                Terry Lee Fleming, Sr.

 25
 26
 27
                                                                                       SECOND AND FINAL
 28                                                     -3-                APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW        Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54                  Desc
                              Main Document    Page 5 of 13


  1                       MEMORANDUM OF POINTS AND AUTHORITIES
  2                                       I.      INTRODUCTION
  3          This is Applicant’s second and final fee application in this case. Applicant’s first interim
  4 fee application was approved by an order entered on January 8, 2019. All of the fees and costs

  5 approved by the Court in the first interim fee application have been paid by Debtor. Applicant is
  6 reorganization counsel to Debtor and has provided services to or on behalf of Debtor in connection
  7 with the administration of its chapter 11 case, and the successful confirmation of his chapter 11
  8 plan, during the Application Period. Applicant submits that the quality of services provided, the
  9 reasonableness of the fees requested and the results achieved in this case thus far warrant the
 10 allowance of the amounts requested.
 11                                 II.        FACTUAL BACKGROUND
 12 A.       Background of Debtor
 13          Debtor is a 76-year old individual residing in La Quinta, California, who has historically
 14 lived a modest lifestyle and has tried to pay his obligations as they came due and avoid material
 15 debt obligations. Debtor has undergone treatment for numerous medical ailments in recent years,
 16 including cancer. A devoted father to his four children and seven grandchildren, Debtor had
 17 retired in 2004, a successful entrepreneur of Fleming Engineering, Inc., the business he created in
 18 1976 when he sought to create a better lifestyle for his wife and four children than what he had
 19 experienced growing up in a small Midwestern farm town.
 20          Shortly before his retirement in 2003, and with the intent to supplement his retirement so
 21 as to never become a financial burden either to his children or anyone else, Debtor invested
 22 approximately $750,000 in a real estate project called Vista Del Lago in Lake Havasu, California,
 23 involving HLI.
 24          Six years later, what was intended to supplement his retirement, began to become a
 25 nightmare. In 2009, Vista Del Lago was headed toward bankruptcy, and it was anticipated that the
 26 equity investors, which included Debtor, would lose their investments. Through what can only
 27
                                                                                          SECOND AND FINAL
 28                                                    -4-                    APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW        Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54                 Desc
                              Main Document    Page 6 of 13


  1 now be seen as a series of bad choices, as is often the case with hindsight, Debtor essentially
  2 bailed out the project, including one of the guarantors, Mr. Peloquin, who controls HLI.

  3         Following Debtor’s purported release of Mr. Peloquin and his affiliates in connection with
  4 their multi-million dollar liabilities and/or personal guaranties, Debtor has been embroiled ever

  5 since in a number of legal proceedings involving numerous parties, including a very large
  6 judgment against Debtor personally by HLI. It is these numerous legal proceedings, as well as the
  7 judgment of HLI and its onslaught of collection efforts, that forced Debtor to seek relief under
  8 chapter 11.
  9         On November 15, 2017, Debtor filed a voluntary chapter 11 petition.
 10 B.      Plan Process and Confirmation of Plan of Reorganization
 11         On June 13, 2018, Debtor filed his First Amended Plan of Reorganization. By an order
 12 entered on August 21, 2018, the Court denied approval of Debtor’s initial disclosure statement
 13 with respect to the First Amended Plan (without prejudice), and suggested some areas in which
 14 Debtor could improve the plan structure. Thereafter, Debtor filed a Second Amended Plan and an
 15 Amended Disclosure Statement with respect to the Second Amended Plan, which significantly
 16 improved the treatment of HLI and addressed the Court’s concerns with respect to the initial plan.
 17 In November 2018, the Court entered an order approving the Disclosure Statement with respect to
 18 Debtor’s Second Amended Plan. Debtor’s Second Amended Plan provides for repayment of
 19 creditor claims in full over time, including full repayment of HLI’s claim. A contested plan
 20 confirmation trial took place on April 25, 26 and 30, 2019, with respect to the Second Amended
 21 Plan. Following the hearings, the Court confirmed Debtor’s Second Amended Plan by an order
 22 entered on June 24, 2019. The Plan’s Effective Date occurred on July 9, 2019.
 23 C.      Background of Applicant
 24         Applicant specializes in bankruptcy and focuses its practice to the areas of insolvency,
 25 reorganization, bankruptcy law and related litigation. Applicant’s professionals are duly licensed
 26
 27
                                                                                         SECOND AND FINAL
 28                                                    -5-                   APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW         Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54                 Desc
                               Main Document    Page 7 of 13


  1 to practice in the courts of the State of California and various United States District Courts,
  2 including the Central District of California.

  3          Attached to the Till Declaration filed concurrently herewith as Exhibit “1” are biographies
  4 of Applicant’s professionals who rendered services to Debtor during the Application Period,

  5 which describe the professionals’ education, qualification, and work experience. The biographies
  6 address the information required by Rule 2016 of the Federal Rules of Bankruptcy Procedure and
  7 Local Bankruptcy Rule 2016-2. A summary setting forth the rates for each attorney and
  8 paraprofessional who rendered services to Debtor is attached to the Till Declaration as Exhibit
  9 “2.” These rates are reasonable, consistent with the fees charged by similarly experienced
 10 attorneys in this area.
 11          Other than as between the partners of Applicant, no agreement or understanding of any
 12 kind exists between Applicant and any other person for the sharing of compensation received or to
 13 be received by Applicant for services rendered to Debtor in connection with this case.
 14 D.       Significant Events Requiring Applicant’s Attention During this Application Period
 15          The bulk of Applicant’s time during the Application Period was spent on matters which are
 16 classified for billing purposes in the following categories. Details of each of the time entries,
 17 sorted by billing category, are attached to the Till Declaration as Exhibit “3.”
 18          1.      Asset Analysis and Recovery
 19          In this billing category, Applicant spent the majority of time researching potential
 20 avoidance actions and preparing an equitable subordination complaint.
 21          2.      Case Administration; Business Operations
 22          In these billing categories, Applicant worked closely with Debtor to ensure Debtor’s
 23 ongoing compliance with the requirements of the U.S. Trustee. Applicant has also monitored and
 24 assisted Debtor with the U.S. Trustee monthly operating reports throughout the case, and reviewed
 25 and assisted with the preparation of operating cash flow statements.
 26
 27
                                                                                          SECOND AND FINAL
 28                                                    -6-                    APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW        Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54                  Desc
                              Main Document    Page 8 of 13


  1          Throughout Debtor’s case, Applicant has continued to update the mailing matrix to ensure
  2 that all creditors receive adequate notice in this chapter 11 case.

  3          Also included in this category are numerous procedural issues, such as obtaining hearing
  4 dates from the Court, reviewing the docket, addressing issues raised by the U.S. Trustee, and

  5 preparing documents to be filed with the Court such as proposed orders.
  6          In addition, Applicant assisted Debtor with business-related issues, including security
  7 deposits pertaining to leased property.
  8          3.     Cash Collateral
  9          In this billing category, Applicant revised and finalized pleadings in connection with an
 10 opposition to HLI’s adequate protection motion.
 11          4.     Fee/Employment Applications; Fee/Employment Objections
 12          In accordance with the provisions of the Employment Order, Applicant prepared and filed
 13 monthly Professional Fee Statements in this case.
 14          Applicant prepared and filed its first interim fee application, supporting documentation,
 15 briefing in connection with approval of the application, and appeared at the hearing on the
 16 application.
 17          5.     Lien Avoidance; Litigation
 18          Applicant revised and finalized a lien avoidance complaint relating to the validity of
 19 judgment liens asserted by secured creditor HLI. Applicant worked to prepare an opposition to a
 20 motion filed by HLI to dismiss the subordination complaint.
 21          Applicant also monitored the status of pending state court litigation and the status of
 22 appeals pending in the state court action. In addition, Applicant participated in a mediation of
 23 disputes with HLI (which was not successful in resolving the matters).
 24          Applicant participated in discovery related to the pending adversaries, including attending

 25 and defending depositions of witnesses, responses to written discovery demands, and review of
 26 documents being produced.
 27
                                                                                          SECOND AND FINAL
 28                                                    -7-                    APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW          Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54                    Desc
                                Main Document    Page 9 of 13


  1            6.      Plan and Disclosure Statement
  2            A significant amount of time was spent in connection with the re-formulation of Debtor’s
  3 plan and disclosure statement in order to address the concerns of creditors and the Court.
  4            Applicant prepared and filed an amended plan and disclosure statement, the supporting
  5 documentation, a motion for approval of the disclosure statement, and went through several
  6 rounds of briefing in connection with the approval process. Applicant sought extensions of the
  7 plan exclusivity periods, in order to facilitate the amended plan and disclosure statement
  8 approvals, including preparing the motion and reply documents. Among other things, Applicant
  9 prepared revised versions of the plan and disclosure statement, prepared supporting declarations,
 10 notices, and other exhibits, and provided input on formulation of the plan structure, valuation
 11 issues, and projections. Applicant also prepared replies and related supporting documents in
 12 response to oppositions filed by HLI.
 13            Applicant dedicated extensive efforts in connection with the contested plan confirmation
 14 process, including assisting with the preparation and submission of valuation testimony,
 15 preparation for the plan trial, preparation of witness lists and testimony, and preparation of
 16 confirmation briefing.
 17            7.      Tax Issues
 18            In this billing category, Applicant addressed issues related to an IRS tax claim.
 19            8.      Expenses
 20            A schedule of the reimbursable expenses sought by this Application is attached as Exhibit
 21 “4” to the Till Declaration.
 22     III.        APPLICANT HAS COMPLIED WITH THE REQUIREMENTS OF RULE 2016
 23                 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE, LOCAL
 24        BANKRUPTCY RULE 2016-1 AND THE UNITED STATES TRUSTEE GUIDES
 25            Rule 2016 of the Federal Rules of Bankruptcy Procedure states, in pertinent part, as
 26 follows:
 27
                                                                                            SECOND AND FINAL
 28                                                      -8-                    APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW        Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54                      Desc
                             Main Document     Page 10 of 13


  1                 (a)     Application for Compensation or Reimbursement. An entity
  2                 seeking interim or final compensation for services, or reimbursement of
  3                 necessary expenses, from the estate shall file an application setting
  4                 forth a detailed statement of (1) the services rendered, time expended
  5                 and expenses incurred, and (2) the amounts requested. An application
  6                 for compensation shall include a statement as to what payments have
  7                 theretofore been made or promised to Applicant for services rendered
  8                 or to be rendered in any capacity whatsoever in connection with the
  9                 case, the source of the compensation so paid or promised, whether any
 10                 compensation previously received has been shared and whether an
 11                 agreement or understanding exists between Applicant and any other
 12                 entity for the sharing of compensation received or to be received for
 13                 services rendered in or in connection with the case . . . .
 14          This Application and the Till Declaration in support thereof sets forth all information
 15 required by Rule 2016 of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule
 16 2016-1, including a narrative summarizing the services provided by Applicant on behalf of
 17 Debtor.
 18           IV.    THE BANKRUPTCY CODE PROVIDES FOR THE ALLOWANCE
 19            OF COMPENSATION AND FOR REIMBURSEMENT FOR EXPENSES
 20          Section 330 of the Bankruptcy Code authorizes the allowance of compensation and
 21 reimbursement of expenses. Section 330 of the Bankruptcy Code provides that a bankruptcy court
 22 may award to the debtor’s or a committee’s attorney reasonable compensation for actual,
 23 necessary services rendered by the attorney, based on the time, the nature, the extent and the value
 24 of such services, and the cost of comparable services to a non-debtor, as well as reimbursement of
 25 the actual, necessary expenses expended by the attorney on behalf of the debtor. Section 330
 26 provides, in part, as follows:
 27
                                                                                              SECOND AND FINAL
 28                                                     -9-                       APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW       Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54                     Desc
                            Main Document     Page 11 of 13


  1                 (a)(1) [T]he court may award to a trustee, an examiner, a professional
  2                 person employed under section 327 or 1103 --
  3                        (A)     reasonable compensation for actual, necessary services
  4                        rendered by the trustee, examiner, professional person, or attorney
  5                        and by any paraprofessional person employed by any such
  6                        person; and
  7                        (B)     reimbursement for actual, necessary expenses.
  8                                                ***
  9                        (3)(A) In determining the amount of reasonable compensation to
 10                        be awarded, the court shall consider the nature, the extent, and the
 11                        value of such services, taking into account all relevant factors,
 12                        including –
 13                        (A)     the time spent on such services;
 14                        (B)     the rates charged for such services;
 15                        (C)     whether the services were necessary to the administration
 16                        of, or beneficial at the time at which the service was rendered
 17                        toward the completion of, a case under this title;
 18                        (D)     whether the services were performed within a reasonable
 19                        amount of time commensurate with the complexity, importance,
 20                        and nature of the problem, issue, or task addressed; and
 21                        (E)     whether the compensation is reasonable, based on the
 22                        customary compensation charged by comparably skilled
 23                        practitioners in cases other than cases under this title.
 24 11 U.S.C. § 330(a).
 25         As set forth herein and in the Till Declaration, Applicant’s detailed time records
 26 establish that the requested fees were reasonable and necessary under the circumstances of
 27
                                                                                            SECOND AND FINAL
 28                                                   - 10 -                    APPLICATION OF BOSLEY TILL LLP
Case 6:17-bk-19513-MW        Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54                Desc
                             Main Document     Page 12 of 13


  1 this case and the results achieved and therefore satisfy the requirements of section 330 of
  2 the Bankruptcy Code.

  3                                        V.       CONCLUSION
  4          Based upon the time spent by Applicant, the results obtained, the experience of Applicant,
  5 as well as the fact that Applicant’s fees and costs are comparable to those charged by similar law
  6 firms, Applicant hereby requests that the Court, on a final basis, approve this Application for
  7 payment of fees as requested. Applicant also seeks approval, on a final basis, of the fees approved
  8 in Applicant’s first interim fee application.
  9 DATED: July 30, 2019                            BOSLEY TILL LLP
 10
 11                                                 By:   /s/ James E. Till
                                                           James E. Till
 12
                                                    Counsel for Reorganized Debtor,
 13                                                 Terry Lee Fleming, Sr.

 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                                                                        SECOND AND FINAL
 28                                                    - 11 -               APPLICATION OF BOSLEY TILL LLP
        Case 6:17-bk-19513-MW                     Doc 368 Filed 07/30/19 Entered 07/30/19 19:05:54                                       Desc
                                                  Main Document     Page 13 of 13



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
        120 Newport Center Dr., Newport Beach, CA 92660

A true and correct copy of the foregoing document entitled (specify): SECOND AND FINAL APPLICATION OF BOSLEY
TILL LLP, COUNSEL TO CHAPTER 11 DEBTOR AND DEBTOR-IN-POSSESSION, FOR COMPENSATION;
MEMORANDUM OF POINTS AND AUTHORITIES, will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    US Trustee’s Office: ustpregion16.rs.ecf@usdoj.gov; abram.s.feuerstein@usdoj.gov; Everett.l.green@usdoj.gov
    Attorneys for Debtor: James E. Till: jtill@btntlaw.com; maraki@btntlaw.com
    Attorneys for Havasu Lakeshore Investments: Martin A. Eliopulos: elio@higgslaw.com; kimbled@higgslaw.com
    Attorneys for Terry Lee Fleming, Jr. and Havasu Landing LLC: Michael B. Reynolds: mreynolds@swlaw.com;
      kcollins@swlaw.com
    Attorneys for Riverside County Treasurer-Tax Collector: Ronak N. Patel: rpatel@rivco.org; dresparza@rivco.org;
      mdominguez@rivco.org

                                                                            Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) July 30, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Terry Lee Fleming, Sr.                                   Abram S. Feuerstein
78980 Carmel Circle                                      Office of the United States Trustee
La Quinta, CA 92253                                      3801 University Avenue, Suite 720
                                                         Riverside, CA 92501

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 30, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

        The Honorable Mark S. Wallace                        Via Overnight Delivery
        United States Bankruptcy Court
        411 West Fourth Street, Suite 6135
        Santa Ana, CA 92701-4593
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 30, 2019                    Martha Araki                                                    /s/ Martha Araki
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
